

113 S1497 IS: No Exemption for Washington from Obamacare Act
U.S. Senate
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1497IN THE SENATE OF THE UNITED STATESSeptember 12, 2013Mr. Vitter (for himself,
			 Mr. Enzi, Mr.
			 Heller, Mr. Lee,
			 Mr. Johnson of Wisconsin, and
			 Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 FinanceA BILLTo amend the Patient Protection and Affordable Care Act
		  to apply the provisions of the Act to certain Congressional staff and members
		  of the executive branch.1.Short
			 titleThis Act may be cited as
			 the No Exemption for Washington from
			 Obamacare Act.2.Health insurance
			 coverage for certain Congressional staff and members of the executive
			 branchSection 1312(d)(3)(D)
			 of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is
			 amended—(1)by striking the subparagraph heading and
			 inserting the following:(D)Members of
				Congress, congressional staff, and political appointees in the
				exchange;(2)in clause (i), in
			 the matter preceding subclause (I)—(A)by striking
			 and congressional staff with and inserting ,
			 congressional staff, the President, the Vice President, and political
			 appointees with; and(B)by striking
			 or congressional staff shall and inserting ,
			 congressional staff, the President, the Vice President, or a political
			 appointee shall;(3)in clause
			 (ii)—(A)in subclause
			 (II), by inserting after Congress, the following: of a
			 committee of Congress, or of a leadership office of Congress,;
			 and(B)by adding at the
			 end the following:(III)Political
				appointeeIn this subparagraph, the term political
				appointee means any individual who—(aa)is
				employed in a position described under sections 5312 through 5316 of title 5,
				United States Code, (relating to the Executive Schedule);(bb)is
				a limited term appointee, limited emergency appointee, or noncareer appointee
				in the Senior Executive Service, as defined under paragraphs (5), (6), and (7),
				respectively, of section 3132(a) of title 5, United States Code; or(cc)is
				employed in a position in the executive branch of the Government of a
				confidential or policy-determining character under schedule C of subpart C of
				part 213 of title 5 of the Code of Federal
				Regulations.;
				and(4)by adding at the
			 end the following:(iii)Government
				contributionNo Government contribution under section 8906 of
				title 5, United States Code, shall be provided on behalf of an individual who
				is a Member of Congress, a congressional staff member, the President, the Vice
				President, or a political appointee for coverage under this paragraph.(iv)Limitation on
				amount of tax credit or cost-sharingAn individual enrolling in health insurance
				coverage pursuant to this paragraph shall not be eligible to receive a tax
				credit under section 36B of the Internal Revenue Code of 1986 or reduced cost
				sharing under section 1402 of this Act in an amount that exceeds the total
				amount for which a similarly situated individual (who is not so enrolled) would
				be entitled to receive under such sections.(v)Limitation on discretion for designation of
				staffNot­with­stand­ing any
				other provision of law, a Member of Congress shall not have discretion in
				determinations with respect to which employees employed by the office of such
				Member are eligible to enroll for coverage through an
				Exchange..